DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6,  8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (“Smith”), United States Patent Application Publication No. 2003/0059734 in view of Slaughter, United States Patent No. 6,058,400. 

As per claim 1, Smith discloses a method for data management, comprising: 
receiving, at a first node of a plurality of nodes for collaborative data processing, a request to perform a target operation at the first node ([0036] wherein the second node (client node) requests data (target operation), which is received by the first node (server node) a message); 
([0036] wherein the first node (server) obtains the privilege of the second node (client) from the third node (appliance node) with the access grant message); determining, by the first node, based on a type of the target operation, a threshold privilege for performing the target operation ([0032] and [0036] wherein the token allows the first node (server) to determine if there are sufficient privileges by being provided with the grant message itself); and in accordance with a determination by the first node that the privilege of the second node is higher than the threshold privilege, performing, by the first node, the target operation ([0037] wherein based on determining that a grant message is received, the database request is fulfilled), but does not disclose where the request to perform a target operation at the first node is from a second node of the plurality of nodes. However, Slaughter teaches where the request to perform a target operation at the first node is from a second node of the plurality of nodes ([Col 10, lines 30-43] wherein a group of slave nodes (where one is a first node) receives a request from a requesting node (second node) to perform a write request received at [Col 10, lines 17-29]). 
While Smith does not expressly disclose the first node (server) receiving the request to perform the target operation from the second node (client), but rather indirectly though the appliance node, one could directly provide the first node (server) with the target operation as it is in Slaughter to teach the claimed invention. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as Graham. One such rationale is (B) Simple substitution of one known element for another to obtain predictable results. One could substitute the receiving node in Smith with the receiving node in Slaughter and the results would be predictable since the receiving node (first node) receives the operation regardless in Smith and any number of middle steps can be added and deleted without changing the information being transferred and the results would be the same, making them predictable. 

As per claim 2, note the rejection of claim 1 where Smith and Slaughter are combined.  The combination teaches the method according to claim 1. Smith further teaches wherein the target operation comprises at least one of the following: reading existing data, adding new data, or modifying existing data ([0026] wherein multiple types of access requests are described, wherein reading, writing (adding new data) and updating (modifying) is described).

As per claim 4, note the rejection of claim 1 where Smith and Slaughter are combined.  The combination teaches the method according to claim 1. Smith further teaches in accordance with a determination that the target operation has been performed, causing the third node to adjust the privilege of the second node ([0044] wherein the access that is granted is revoked (privilege adjusted) by the third node (appliance node) when the operation has been performed and reported by the first node (server)). 

As per claim 5, note the rejection of claim 4 where Smith and Slaughter are combined.  The combination teaches the method according to claim 1. Smith further teaches ([0034] wherein the expiration of a lock is described as being monitored i.e. obtained); and in accordance with a determination that a time difference between the historical time moment and a current time moment is greater than a predetermined time threshold, causing the third node to update the privilege of the second node ([0034] wherein the privilege is removed after a certain expiration time).

As per claim 6, note the rejection of claim 1 where Smith and Slaughter are combined.  The combination teaches the method according to claim 1. Smith further teaches in accordance with a determination that the privilege of the second node is lower than or equal to the threshold privilege, rejecting to perform the target operation ([0032] wherein the operations are rejected by not providing access if there is not sufficient (lower than a threshold) privilege).

As per claim 8, Smith discloses an electronic device, comprising: 
at least one processing unit ([0024]) ; at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit ([0024]), the instructions, when executed by the at least one processing unit, causing the device to perform the method of claim 1. As a result, the combination of Smith and Slaughter teach the claim as noted above for claim 1. 



As per claim 11, claim 11 is the system performing the method of claim 4 and is rejected for the same rationale is reasoning. 

As per claim 12, claim 12 is the system performing the method of claim 5 and is rejected for the same rationale is reasoning. 

As per claim 13, claim 13 is the system performing the method of claim 6 and is rejected for the same rationale is reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20 claim 20 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 




Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of  Slaughter in further view of Klots et al (“Klots”), United States Patent No. 6,363,396. 

As per claim 3, note the rejection of claim 1 where Smith and Slaughter are combined.  The combination teaches the method according to claim 1, but does not disclose wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node; and determining the privilege from a distributed hash table maintained by the third node. However, Klots teaches wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node ([Col 2, lines 32-40] wherein the resource name (an identifier of the second node) is used to find out which node maintains privilege (third node)); and determining the privilege from a distributed hash table maintained by the third node ([Col 3, lines 53-59] wherein a hash table is the mapping between the hash function and the nodes).
Smith, Slaughter and Klots describe providing permissions. One could use the hash table from Klots with the node management in Smith and Slaughter to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the 

As per claim 10, claim 10 is the system performing the method of claim 3 and is rejected for the same rationale is reasoning. 

As per claim 17, claim 17 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Slaughter in further view of Nagpal et al. (“Nagpal”), United State Patent Application Publication No. 2013/0013833.

As per claim 7, note the rejection of claim 1 where Smith and Slaughter are combined. The combination teaches the method according to claim 1, but does not disclose in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the adjustment being based on a type of the abnormality. However, Nagpal teaches in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the ([0019] wherein there are several types of abnormalities listed. Wherein a node would adjust the lock/privilege of a node to be longer). 
Smith, Slaughter and Nagpal both describe providing nodes their privileges to perform actions. One could include the privilege changing based on an operation in Nagpa with the node management of privilege in Smith and Slaughter to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining a privilege for an action by a node in Slaughter and Smith with the changing of the privilege in Nagpa in order to more effectively handle operations who are waiting for a certain privilege to become available. 

As per claim 14, claim 14 is the system performing the method of claim 7 and is rejected for the same rationale is reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168